UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8465


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS DEMOND ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-00616-HMH-1; 6:08-cv-70114-HMH)


Submitted:    September 29, 2009            Decided:   November 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren S. Haley, HALEY & PARKER, P.A., Greenville, South
Carolina, for Appellant.     Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos Demond Robinson seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is   not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)        (2006).       A

prisoner       satisfies        this        standard      by    demonstrating           that

reasonable       jurists    would       find      that    any    assessment        of     the

constitutional         claims    by    the    district     court      is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Robinson has

not     made    the    requisite       showing.          Accordingly,        we    deny    a

certificate       of    appealability         and    dismiss     the       appeal.        The

motions    for     appointment         of    counsel      and   to    consolidate         are

denied.        We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented        in    the    materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3